DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (2/1/21 Remarks: page 7, line 12 – page 10, line 21) have been fully considered but they are not persuasive.
Re claim 1, Applicant argues (2/1/21 Remarks: page 7, line 16 – page 8, line 16) that Sham discloses the use of one singular neural network for analysis and control of driving conditions and (2/1/21 Remarks: page 8, line 17 – page 9, line 5) that Nguyen discloses selection of a best candidate neural network from a plurality for reasons unrelated to driving conditions.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further re claim 1, Applicant argues (2/1/21 Remarks: page 9, lines 6-13) that the 2/1/21 amended recitations of claim 1 
The amended claim language of claim 1 is addressed in the 35 USC §103 rejection claim mapping below.
Re claim 10, Applicant argues (2/1/21 Remarks: page 9, line 18 – page 10, line 7) for reasons substantially similar to the above arguments re claim 1 that the teachings of Sham and Nguyen do not teach or suggest the features of claim 10.
Applicant’s arguments re claim 1 are addressed above.
Re claim 18, Applicant argues (2/1/21 Remarks: page 10, lines 12-21) for reasons substantially similar to the above arguments re claim 1 that the teachings of Sham and Nguyen do not teach or suggest the features of claim 10.
Applicant’s arguments re claim 1 are addressed above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sham (US 20200125093, cited in 7/21/20 Office Action) in view of Nguyen (US 20200042825, cited in 7/21/20 Office Action).
Re claim 1, Sham discloses:
Claim 1: A method for analyzing data collected at a vehicle through dynamic selection of a neural network, the method further comprising:
receiving sensor data for a driving condition at the vehicle, the sensor data collected at the vehicle (Sham paragraph 0032, vehicle sensors for detecting driving conditions i.e. obstacles);
generating a neural network request indicative of the driving condition described by the sensor data collected at the vehicle (Sham paragraph 0033, neural network analysis of driving condition sensor data);
downloading a neural network, from a server storing a plurality of neural networks each assigned to different driving conditions, based on the neural network request and the driving condition described by the sensor data (see below);
receiving image data collected at the vehicle (Sham paragraph 0032, vehicle sensors including imaging sensors); and
performing, via a processor, an analysis of the image data (Sham paragraph 0033, neural network analysis of driving condition sensor data) using the downloaded neural network (see below).
Sham does not disclose a selection from among a plurality of neural networks based on input sensor data.
Nguyen discloses (Nguyen paragraphs 0020-0026, particularly paragraphs 0020 & 0025-0026) selection of a neural network from among candidate neural networks to best fit a particular set of input data to be analyzed. Nguyen further discloses (Nguyen paragraph 0067 and Figure 9) an architecture in which the system 
Sham and Nguyen are combinable because they are from the field of neural network analysis of sensor input.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the neural network selection of Nguyen to the Sham neural network analysis of vehicle sensor data.
The suggestion/motivation for doing so would have been to enable the use of a neural network optimized for a given analysis task, as described by Nguyen (Nguyen paragraphs 0020-0026, particularly paragraphs 0020 & 0025-0026).
Therefore, it would have been obvious to combine Sham with Nguyen to obtain the invention as specified in claim 1.
Applying the above described teachings as applied to claim 1 to claims 4-20:
Claim 4: The method of claim 1 (see above), wherein the neural network downloaded from the server is trained on sensor data related to the driving condition and the neural network is selected from the plurality of neural networks according to the driving condition (Sham paragraphs 0036-0038, identification of driving conditions; Nguyen paragraphs 0020-0026, particularly paragraphs 0020 & 0025-0026, selection of optimal neural network for a particular task; see above rationale re combination of these teachings such that selection of an optimal neural network entails selection of a neural network best suited for vehicle sensor data analysis under particular driving conditions).
Claim 5: The method of claim 1 (see above), wherein the sensor data includes light sensor values (Sham paragraph 0036, detection of sunny conditions), humidity sensor values, pressure sensor values or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) temperature sensor values (Sham paragraph 0036, detection of weather conditions, which is generally understood to include variables such as humidity, barometric pressure, and temperature).
Claim 6: The method of claim 1 (see above), wherein the sensor data includes location data associated with a location of the vehicle (Sham paragraph 0037, local traffic map data).
Claim 7: The method of claim 6 (see above), further comprising:
identifying a geographic (Sham paragraph 0037, use of local traffic map data as a control parameter) or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) topographic environment of the vehicle, wherein the neural network request includes a driving condition based on the geographic or topographic environment of the vehicle.
Claim 8: The method of claim 1 (see above), wherein the sensor data indicates time of day, season, or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) weather (Sham paragraph 0036, detection of weather conditions) in vicinity of the vehicle.
Claim 9: The method of claim 1 (see above), further comprising:
filtering the sensor data collected at the vehicle (Sham paragraph 0044, selection of particular datasets such as obstacle and maneuvering adjustment data); and
sending the filtered sensor data, wherein the neural network is trained using the filtered sensor data (Sham paragraph 0044, training of neural network based on selected datasets).
Claim 10: An apparatus for vehicle parking navigation and communication, the apparatus further comprising:
an environment module configured to sample at least one type of sensor data collected at a vehicle, the sensor data describing one or more driving conditions for the vehicle (Sham paragraph 0032, vehicle sensors for detecting driving conditions, i.e. obstacles);
a road network module configured to sample location data collected at the vehicle (Sham paragraph 0037, local traffic map data);
a monitor condition engine configured to analyze the one or more driving conditions and the location data to generate a neural network request indicative of the one or more driving conditions described by the sensor data collected at the vehicle (Sham paragraph 0033, neural network analysis of driving condition data i.e. obstacles); and
a neural network module configured to operate a neural network in response to the neural network request, wherein the neural network is downloaded from a server and selected from a plurality of neural networks each assigned to (Sham paragraphs 0036-0038, identification of driving conditions; Nguyen paragraphs 0020-0026, particularly paragraphs 0020 & 0025-0026, selection of optimal neural network for a particular task; see above rationale re combination of these teachings such that selection of an optimal neural network entails selection of a neural network best suited for vehicle sensor data analysis under particular driving conditions, Nguyen paragraph 0067 and Figure 9, transmission of data between components, including neural network component, via a network, readable upon the (not further specified) “download” and “server” recitations).
Claim 11: The apparatus of claim 10 (see above), further comprising:
an image sensor configured to collect image data, wherein the neural network analyzes the image data (Sham paragraph 0032, vehicle sensors including imaging sensors).
Claim 12: The apparatus of claim 10 (see above), wherein the monitor condition engine is configured to identify a driving condition based on the sensor data (Sham paragraph 0036, detection of road conditions), the location data (Sham paragraph 0037, maneuvering in response to local traffic map data), or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) a combination of the sensor data and the location data.
Claim 13: The apparatus of claim 12 (see above), wherein the driving condition is an environmental condition in vicinity of the vehicle (Sham paragraph 0036, environmental conditions such as weather or road surface type) or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) a geographical (Sham paragraph 0037, local traffic map data) or topographical condition in vicinity of the vehicle.
Claim 14: The apparatus of claim 12 (see above), further comprising:
a memory configured to store a plurality of neural networks, wherein the operated neural network is selected from the plurality of neural networks in response to the neural network request (Nguyen paragraph 0067, neural network database).
Claim 15: The apparatus of claim 12 (see above), wherein the neural network is downloaded to the vehicle and trained on sensor data related to the identified driving condition (Sham paragraph 0073, central neural network with wireless connection to vehicle).
Claim 16: The apparatus of claim 12 (see above), wherein the neural network is selected from a plurality of neural networks according to the driving condition (Sham paragraphs 0036-0038, identification of driving conditions; Nguyen paragraphs 0020-0026, particularly paragraphs 0020 & 0025-0026, selection of optimal neural network for a particular task; see above rationale re combination of these teachings such that selection of an optimal neural network entails selection of a neural network best suited for vehicle sensor data analysis under particular driving conditions).
Claim 17: The apparatus of claim 12 (see above), wherein the monitor condition engine is configured to filter the sensor data collected at the vehicle (Sham paragraph 0044, selection of particular datasets such as obstacle and maneuvering adjustment data) and send the filtered sensor data to a server, wherein the neural (Nguyen paragraph 0067, neural network training operation server).
Claim 18: An apparatus for managing multiple neural networks for driving conditions, the apparatus comprising:
a neural network database configured to store a plurality of neural networks each assigned to different driving conditions (Nguyen paragraph 0067, neural network database; see above rationale re combination of these teachings such that selection of an optimal neural network entails selection of a neural network best suited for vehicle sensor data analysis under particular driving conditions);
a communication interface (Nguyen paragraph 0075, communication interface) configured to receive driving condition data for a vehicle from a vehicle device (Sham paragraph 0032, vehicle sensors for detecting driving conditions i.e. obstacles; see above rationale re combination of these teachings such that the neural network selection is applied to vehicle data); and
a neural network controller configured to select a neural network from the plurality of neural networks in response to the driving condition data for the vehicle (Sham paragraphs 0036-0038, identification of driving conditions; Nguyen paragraphs 0020-0026, particularly paragraphs 0020 & 0025-0026, selection of optimal neural network for a particular task; see above rationale re combination of these teachings such that selection of an optimal neural network entails selection of a neural network best suited for vehicle sensor data analysis under particular driving conditions).
Claim 19: The apparatus of claim 18 (see above), wherein the condition data is real time data for a vicinity (Sham paragraph 0032, vehicle sensors).
Claim 20: The apparatus of claim 18 (see above), wherein the condition data describes an attribute of a path traveled by the vehicle device (Sham paragraph 0037, local traffic map data).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breed and Ratti disclose examples of vehicle control arrangements.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.

Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663